intl d. hs bi. a we

Case 1:19-cv-06086-VSB Document17 Filed 09/12/19 Page 1 of 6

Clinton Correctional Facility
P.O. Box 2001
Dannemora, NY 12929

 

September 6, 2019

Honorable Vernon S. Broderick
United States District Judge

United States District Court

Southern District of New York
500 Pearl Street

New York, NY 10007

Re: Lugo v. City of New York, et al., 19-CV-6086 (VSJ) (BM)
Application for Enlargement of Time (FRCP Rule 6[B])

Dear Judge Broderick:

Please accept this letter as formal application for permission for an
enlargement of time pursuant the Federal Rule and Civil Procedure Rule 6(B),
("FRCP") effectuate service in accordance with the Court's order dated July
10, 2019.

In accordance with the your honor's order, service, with the
assistance of the U.S. Marshall is to be completed 90 days after the
issurance of the summons. I have received two Process and Receipt Forms (US
Marshall Service Forms attached) indicating that process could not be served
on the following defendants:

1. Police Officer Pedro Gomez (shield #580) (alleged no one with that
name assigned to the 42 Precinct);

 

2. Police Officer Sasha Brugal (shield #265) (alleged the of
longer works. at the 42 Precinct).

icer no

  
   

However, Defendant Police Officer Jose Valdez (shield # 1824)
served with process. On August 8, 2019, Giancarlo Martinez, Assistan
Corporation Counsel, on behalf of the Office of Corporation Counsel. of the
City of New York, has filed a Notice of Appearance for the interested party.

Based on the forementioned, I respectfully ask for the court's| order
to direct the Office of the Corporation Counsel of the City of New York to
either:

(1) provide the U.S. Marshall with the current employment address or
home address (which the Defendant City of New York Police Department
maintains past and current personal employee records on file per policy, or
its current employee or duty roster) for the both Defendants Police
Officers Brugal and Gomez; or

  
 
  

(2) the Office of the Corporation Counsel accept service on
of both Defendants Police Officers Brugal and Gomez taking into accow
that neither U.S. Marshall Process Receipt Forms indicate that defen
longer work for the Defendant City of New York's Police Department.

 
 

Case 1:19-cv-06086-VSB Document17 Filed 09/12/19 Page 2 of 6

2

Furthermore, I wish to inform the Court that I will need its
in accordance with Valentin v. Dinkins, 121 F.3d 72(294 cir. 1997) |
the true identity of John Doe (one four to five officers who parti¢
the excessive use of force perpetrated against me) and amend my.
(FRCP, Rule 15) and effectuate service of process (FRCP Rule 4{m])..

For the foregoing reasons, I respectfully ask the Court to

application for an enlargement of time and direct the Defendant Cit)

York's Corporation Counsel to provide the necessary addresses:
process, or in the alternative accept process of service..

#19-A-1669

 

the forgoing (Letter Applicati
Process) was served in accord
copy thereof this _ day of:

I, Wilson Lugo, certify that
Enlargement of Time to Effectuate
FRCP Rule 5, by mailing an original
2019, to:

Zachary W. Carter

Corporation Counsel of the

City of New York

Department of Law

Special Federal Litigation Division

100 Church Street

New York, NY 10007

By depositing document in a mail box at: Clinton C
Facility, P.O. Box 2001, Dannemora, NY 12929.

 
     

I declare under the penalty of perjury, pursuant to”28 JISC.§
the foregoing is true and correct.

ison
#91-A-166

co file

 
 
  

S°

ssistant
obtain
pated in
omplaint

grant my
y of New
to serve

for an
nee with
September

ectional

1746 that

 
    

U.S. Department of Justice
' United States Marshals Service

 

 

 

PLAINTIFF COURT CASE NUMBER

_ Wilson Lugo | 19cv6086 (VSB)
DEFENDANT TYPE OF PROCESS
Aygemong et al Summons & Camplaint

 

 

Police Officer Pedro Gomez #580

 

) SEIZE OR CONDEMN

 

ADDRESS (Street or RFD, Apartment No., City, State and ZIP Code)
42nd Precinct 830 Washington Ave Bronx, New York 10451

NAME OF INDIVIDUAL, COMPANY, CORPORATION, ETC. TO SERVE OR DESCRIPTION OF PROPERTY'T'
SERVE ‘

i

 

 

 

 

di
SEND NOTICE OF SERVICE COPY TO REQUESTER AT NAME AND ADDRESS BELOW Number of process|io Ibe 5
— ed with this F 285
Wilson Lugo DIN No. 1941669 Sorvec a is rome 1
Number of parties to ,

Clinton Correctional Facility
P.O, Box 2001

served in this case |

a

 

Check for service :

‘Dannemora, NY 12929 on U.S.A.

 

 

SPECIAL INSTRUCTIONS. OR OTHER INFORMATION THAT WILL ASSIST IN EXPEDITING SERVICE (Include Business and Alternate Addresses:

All Telephone Numbers, and Estimated Times Available for Service):

 

 

PLAINTIFF
(| DEFENDANT

Signature of Attorney other Originator requesting service on behalf of:

GYS

TELEPHONE NUMBER

 

 

 

 

Z 7

 

 

l acknowledge receipt for the total
number of process indicated.
(Sign only for USM 285 if more
than one USM 2835 is submitted)

District of
O

2 OS

Total Process

R4

District to Signature of Authorized USMS Deputy or Clerk

Serve

No. as

 

 

 

 

SPACE BELOW FOR USE OF U.S. MARSHAL ONLY - DO NOT WRITE BELOW THIS

DATE
7/11/2019
LINE
,Date
wo 12 2979

 

:
[hereby certify and retum that I [[] have personally served , ["] have legal evidence of service, [7] have executed as shown in "Remarks", th

individual, company, corporation, etc., at the address shown above on the on the individual, company, corporation, etc. shown at the address ing

process described on the
ed below.

 

 

i hereby certify and return that I am unable to locate the individual, company, corporation, etc. named above (See remarks below)

B23 het :

 

‘Name and title of individual served (ifnot shown above)

Time

1x Go.

pm

 

Address (complete only different than shown above)

    

 

i

Signature of U.S. Marshal or Deputy

Huy &

 

 

 

 

 

 

 

 

Seryice Fee Total Mileage Charges Forwarding Fee Total Charges Advance Deposits {| Amount owed to U.S. Matfshal* or
(including endeavors) (Amount of Refund*) |
‘3.0 id: a> 386, 22- _
REMARKS ) a
eo 12 t= Sed up Bor maser

Bhai Seve Ph Pls
QrahiA- KO ome wir-tet Mong worles

at lacatur. unahe fp See,

 

PRIOR VERSIONS OF THIS FORM ARE OBSOLETE

[4h

—=

Form -285
6 - Ye ev. 11/18

 

 
Case 1:19-cv-06086-VSB

U.S. Department of Justice
‘United States Marshals Service

Document 17 Filed 09/12/19 Page 4 of 6
PROCESS RECEIP AND RETURN

See "Instructi

  
 
 
 

 

yi ~

 

 

 

PLAINTIFF COURT CASE NUMBER
Wilson Lugo 19cv6086 (VSB)

DEFENDANT TYPE OF PROCESS

Aygemong et al Summons & Colmplaint

 

SERVE
AT

i
ix

NAME OF INDIVIDUAL, COMPANY, CORPORATION, ETC. TO SERVE OR DESCRIPTION OF PROPERTY TO SEIZE OR CONDEMN
Police Officer Sasha Brugal #265

ADDRESS (Street or RFD, Apartment No., City, State and ZIP Code)
42nd Precinct 830 Washington Ave Bronx, New York 10451

 

SEND NOTICE OF SERVICE COPY TO REQUESTER AT NAME AND ADDRESS BELOW

Wilson Lugo DIN No. 19A1669
Clinton Correctional Facility

P.O. Box 2001

Dannemora, NY 12929

Number of process tojbe
served with this Formyi285

 

served in this case |

Number of parties to He’

 

 

 

Check for service |
on U.S.A.

 

p>

 

SPECIAL INSTRUCTIONS OR OTHER INFORMATION THAT WILL ASSIST IN EXPEDITING SERVICE (Include Business and Alterdude Adresses
All Telephone Numbers, and Estimated Times Available for Service):

 

 

 

 

DATE

 

 

 

 

 

Signature of Attormey other Originator requesting service on behalf of: x] PLAINTIFF TELEPHONE NUMBER °
ye po ( DEFENDANT 7/11/2019
“ ~ SPACE BELOW FOR USE OF U.S. MARSHAL ONLY - DO NOT WRITE BELOW THIS/LINE
Tacknowledge receipt for the total | Total Process | District of District to Signature of Authorized USMS Deputy or Clerk Date
number of process indicated. CO Serve
(Sign only for USM 285 if more DU xo.) SU | oO yt 42099

than one USM 285 is submitted)

 

 

 

 

 

S

 

I hereby certify and return that I [[] have personally served , [[] have legal evidence of service, [7] have executed as shown in "Remarks", the

process described on the

individual, company, corporation, etc., at the address shown above on the on the individual, company, corporation, etc. shown at the address ingeted below.

 

ri hereby certify and return that I am unable to locate the individual, company, corporation, etc. named above (See remarks below)

Name and title of individual served (ifnot shown above)

Yorlig [Toco 8

 

Address (complete only different than shown above)

 

 

Signhture of US. Mafstal or Deputy

bys

 

 

 

 

 

 

Amount owed to U.S. Marthal* or

 

 

Service Fee | Total Mileage Charges Forwarding Fee Total Charges Advance Deposits

ot endeavors) i (Amount of Refund*)
J73.0 aes 66:22
REMARKS

ope 12.9 -Set wp for marl gar.

BlI4\14 - Sed ug Br PIS
$/.23)\4- Ato Mgt waies

. PRIOR VERSIONS OF THIS FORM ARE OBSOLETE

locotiun una fo Sime

{4-4

Fons
11/18
o%6 6-8

 
 

 

Case 1:19-cv-06086-VSB Document17 Filed 09/12/19 Page 5 of

Clinton Correctional Facili

P.O. Box 2001
Dannemora, NY 12929

September 4, 2019

Zachary W. Carter

Corporation Counsel of the

City of New York

Department of Law

Special Federal Litigation Division
100 Church Street

New York, NY 10007

Re: Lugo v. City of New York, et al., 19-CV-6086 (VSJ( (5M)
Application for Enlargement of Time (FRCP Rule 6[B])

Dear Mr.Carter:

Please find a copy of my application for an enlargement of

service process and learn identity of John Doe or John a) ¥
the above referenced action.

    
 

Thank you for your consideration.

6

time to
ations to

 

 

 

Wilson/t
#19-A-

age

cc file

fa

 

 
 

DEPARTMENT OF CORRECTIONS AND COMMUNITY SUPERVISION
CLINTON CORRECTIONAL FACILITY
Po.BOx 2ZOO(

DANNEMORA, NEW YORK 12929

  

were *

nave: Wilson Lud DO DIN: FAL Corrections! Faculty

Lr>

Ab: Lsnoralle Vernon S “Broderick
United Stodes District dudge
By ME a | United States istic Court
a eayatinenn District OF MAW AL
le enc ys HA OIAR

 

 

 

‘(Case|1:19-cv-06086-VSB Document17 Filed 09/12/19 Page 6 of|ff

 

 

 

PWG-Se TNIAME — soverstste cots

 

a

 

 

 
